         Case 1:17-cv-00051-PAC Document 143 Filed 10/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ________________________________________

 STEVEN TILCHEN


                                    Plaintiff,
                                                           Case No. 17-CV-00051 (PAC)
                v.

                                                           NOTICE OF APPEAL
 CEMD ELEVATOR CORP. d/b/a CITY
 ELEVATOR, MITCHELL HELLMAN,
 STEPHA DIEMER, CARL ALONGIS and
 KONE, INC.,


                             Defendants
 ________________________________________

       Notice is hereby given that Plaintiff Steven Tilchen (“Plaintiff”) appeals to United States

Court of Appeals for the Second Circuit from this Court’s Opinion & Order dated and filed

September 24, 2019 (Dkt. No. 141) and Judgment dated and filed on September 25, 2019 (Dkt.

No. 142), granting summary judgment to Defendants in part and declining to exercise

supplemental jurisdiction over the remaining state law claims at issue between the parties.


Dated: New York, New York
       October 16, 2019


                                                 Respectfully submitted,

                                                 /s/ Ethan A. Brecher
                                                 ETHAN A. BRECHER (EB 3425)
                                                 Law Office of Ethan A. Brecher, LLC
                                                 600 Third Avenue, 2nd Floor
                                                 New York, NY 10016
                                                 Phone: (646) 571-2440
                                                 Fax: (888) 821-0246
                                                 Email: ethan@ethanbrecherlaw.com
                                                 Attorney for Plaintiff
